Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not teach or suggest A single quantum emitter single photon source for producing a single photon stream, the single quantum emitter single photon source comprising:
a single-mode excitation waveguide that receives a pump light, propagates pump light as resonant excitation light, and produces evanescent excitation light from resonant excitation light;
a first separation gap that separates the single-mode excitation waveguide and a multi- mode intermediate waveguide and that receives the evanescent excitation light from the single- mode excitation waveguide;
the multi-mode intermediate waveguide in evanescent communication with the single- mode excitation waveguide and that:
comprises a single quantum emitter disposed in the multi-mode intermediate waveguide,
evanescently receives the evanescent excitation light from the single-mode excitation waveguide across the first separation gap,
propagates the evanescent excitation light as resonant excitation light, and
subjects the single quantum emitter to the resonant excitation light such that the single quantum emitter produces emitted single photons from the resonant excitation light;
a second separation gap that separates the multi-mode intermediate waveguide and a single-mode output waveguide and that receives the emitted single photons from the multi-mode intermediate waveguide; and
the single-mode output waveguide in evanescent communication with the multi-mode intermediate waveguide and that:
evanescently receives the emitted single photons from the multi-mode intermediate waveguide across the second separation gap, and propagates the emitted single photons as emitted single photon stream.
2. The single quantum emitter single photon source of claim 1, further comprising a substrate on which the single-mode excitation waveguide, the multi-mode intermediate waveguide, and the single-mode output waveguide are disposed.
Regarding Claim 7, the prior art does not teach or suggest A single quantum emitter single photon source for producing a single photon stream, the single quantum emitter single photon source comprising:
a single-mode excitation waveguide that receives a pump light, propagates pump light as resonant excitation light, and produces evanescent excitation light from resonant excitation light;
a Separation gap that separates the single-mode excitation waveguide and a multi-mode intermediate waveguide and that receives the evanescent excitation light from the single-mode excitation waveguide;
the multi-mode intermediate waveguide in evanescent communication with the single- mode excitation waveguide and that:
comprises a single quantum emitter disposed in the multi-mode intermediate waveguide,
evanescently receives the evanescent excitation light from the single-mode excitation waveguide across the separation gap,
propagates the evanescent excitation light as resonant excitation light, and
subjects the single quantum emitter to the resonant excitation light such that the single quantum emitter produces emitted single photons from the resonant excitation light;
an adiabatic mode transformer that separates the multi-mode intermediate waveguide and a single-mode output waveguide and that: is in optical communication with the multi-mode intermediate waveguide, receives the emitted single photons from the multi-mode intermediate waveguide, and optically couples the multi-mode intermediate waveguide and the single-mode output waveguide: and
the single-mode output waveguide in optical communication with the adiabatic mode transformer and that: receives the emitted single photons from the adiabatic mode transformer, and propagates the emitted single photons as emitted single photon stream.
Regarding Claim 13, the prior art does not teach or suggest A process for producing a single photon stream with a single quantum emitter single photon source, the process comprising:
producing a pump light;
receiving, by a single-mode excitation waveguide, the pump light:
propagating the pump light as resonant excitation light in the single-mode excitation waveguide;
producing evanescent excitation light from the resonant excitation light;
receiving the evanescent excitation light in a separation gap that separates the single-mode excitation waveguide from a multi-mode intermediate waveguide;
propagating the evanescent excitation light through the separation gap;
evanescently receiving, by the multi-mode intermediate waveguide, the evanescent excitation light from the single-mode excitation waveguide through the separation gap;
propagating the evanescent excitation light as resonant excitation light through the multi- mode intermediate waveguide;
subjecting a single quantum emitter disposed in the multi-mode intermediate waveguide to the resonant excitation light;
producing, by the single quantum emitter, emitted single photons from the resonant excitation light;
propagating the emitted single photons through the multi-mode intermediate waveguide;
communicating the emitted single photons from the multi-mode intermediate waveguide to a single-mode output waveguide;
receiving, by the single-mode output waveguide, the emitted single photons from the multi- mode intermediate waveguide; and
propagating, through the single-mode output waveguide, the emitted single photons at emitted single photon stream to produce the emitted single photon stream.
United States Patent Application Publication 2020/0209656 A1 to Young et al. discloses a single-photon device, but does not disclose at least the above.
United States Patent 10,074,771 B2 to Hardtdegen et al. discloses a single-photon device, but does not disclose at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        05/06/2022